This is an appeal from the district court of Woodward county, wherein the defendant, G.W. Server, was convicted of the crime of keeping a gambling nuisance as defined by chapter 26, Session Laws 1916, and sentenced to serve a term of two years' imprisonment in the state penitentiary. The nuisance was alleged to have been kept by the defendant in the Delta Hotel in the city of Woodward, Woodward county, Okla., from the 15th of July, 1916, until August 14, 1916. The court has carefully examined the record in connection with the various grounds of error relied upon by counsel representing the defendant as grounds for reversal of this judgment, and the conclusion is reached that none of the errors assigned, considered separately or together, form sufficient reasons for reversing the judgment. The court is convinced, however, that certain irrelevant evidence was admitted for the jury's consideration, in view of which, and in justice to the defendant, it is the opinion of the court that under the authority conferred upon this court by section 6003, Revised Laws 1910, the judgment of conviction should be modified to provide a fine of $500, the minimum imposed by the law, as the punishment to be inflicted upon the defendant in lieu of the two years' imprisonment imposed. The judgment as so modified is hereby affirmed.